DETAILED ACTION
This action is responsive to Applicant’s response filed 8/4/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 8/4/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. As well, the Applicant’s remark filed 8/4/2021 have been fully considered. The arguments on pg. 12-13 of the response are found persuasive in demonstrating the previously prior art deficiency in teaching or suggesting the teaching of the specific data movement architecture and coordination of the claimed invention. Additionally, The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a method and system providing a caching infrastructure among remote nodes and a local node supporting virtual addressing, data granule selection, and coordination namespace metadata set access, as disclosed by the claimed subject matter of independent claim 1.
Independent claims 1, 10, and 18 are also distinct from the prior art for the same reason, dependent claims 2-9, 11-17, and 19-20 are directly dependent from claims 1, 10, and 18 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184